Exhibit 10.12

Execution Version

SECOND AMENDMENT

TO

CREDIT AGREEMENT

AMONG

REX ENERGY IV, LLC,

as Borrower,

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent,

and

The Lenders Signatory Hereto

Effective as of July 25, 2007



--------------------------------------------------------------------------------

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) executed
effective as of the 25th of July, 2007 (the “Second Amendment Effective Date”)
is among REX ENERGY IV, LLC, a limited liability company formed under the laws
of the State of Delaware (the “Borrower”); and KEYBANK NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of October 2, 2006, as amended by the First
Amendment to Credit Agreement, dated March 30, 2007 (as amended, the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.

B. The Borrower has requested and the Administrative Agent and the Lenders have
agreed to amend certain provisions of the Credit Agreement.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Second Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all section references in this Second Amendment refer to the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02. Section 1.02 is hereby amended by adding or
amending and restating the following definitions in their entirety:

“Agreement” means this Credit Agreement, as amended by the First Amendment to
Credit Agreement, dated March 30, 2007 and the Second Amendment to Credit
Agreement, dated July 25, 2007, and as the same may from time to time be
amended, modified, supplemented or restated.

“Maturity Date” means the earlier of (a) the next Business Day following the
closing date of the Senior Credit Facility or any similar credit facility or
(b) December 31, 2007.

Section 3. Conditions Precedent. The effectiveness of this Second Amendment is
subject to the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 3, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:

3.1 Second Amendment. The Administrative Agent shall have received multiple
counterparts as requested of this Second Amendment from each Lender.

 

Page 2



--------------------------------------------------------------------------------

3.2 Payment of Outstanding Invoices. Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Second Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower.

3.3 No Default. No Default or Event of Default shall have occurred and be
continuing as of the Second Amendment Effective Date.

Section 4. Representations and Warranties; Etc. The Borrower hereby affirms:
(a) that as of the date of execution and delivery of this Second Amendment, all
of the representations and warranties contained in each Loan Document to which
the Borrower is a party are true and correct in all material respects as though
made on and as of the Second Amendment Effective Date (unless made as of a
specific earlier date, in which case, was true as of such date); and (b) that
after giving effect to this Second Amendment and to the transactions
contemplated hereby, no Defaults exist under the Loan Documents or will exist
under the Loan Documents.

Section 5. Miscellaneous.

5.1 Confirmation. The provisions of the Credit Agreement (as amended by this
Second Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Second Amendment.

5.2 Ratification and Affirmation of the Borrower. The Borrower hereby expressly
(i) acknowledges the terms of this Second Amendment, (ii) ratifies and affirms
its obligations under the Credit Agreement and the other Security Instruments to
which it is a party, (iii) acknowledges, renews and extends its continued
liability under the Credit Agreement and the other Security Instruments to which
it is a party remains in full force and effect with respect to the Indebtedness
as amended hereby.

5.3 RELEASE BY THE BORROWER. THE BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT:
(I) IT HAS NO CLAIM OR CAUSE OF ACTION AGAINST THE ADMINISTRATIVE AGENT OR ANY
LENDER (OR ANY OF THE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, AFFILIATES OR
ATTORNEYS OF THE FOREGOING), (II) THE ADMINISTRATIVE AGENT OR ANY LENDER HAS
HERETOFORE PROPERLY PERFORMED AND SATISFIED IN A TIMELY MANNER ALL OF ITS
OBLIGATIONS TO THE BORROWER AND (III) IT HAS RECEIVED THE ADVICE OF LEGAL
COUNSEL WITH REGARD TO THE RELEASES CONTAINED HEREIN. THE ADMINISTRATIVE AGENT
AND THE LENDERS WISH (AND THE BORROWER AGREES) TO ELIMINATE ANY POSSIBILITY THAT
ANY PAST CONDITIONS, ACTS, OMISSIONS, EVENTS OR CIRCUMSTANCES WOULD IMPAIR OR
OTHERWISE ADVERSELY AFFECT ANY OF THEIR RIGHTS, INTERESTS, SECURITY AND/OR
REMEDIES. FOR AND IN CONSIDERATION OF THE AGREEMENTS CONTAINED IN THIS SECOND
AMENDMENT AND OTHER GOOD AND VALUABLE CONSIDERATION, THE BORROWER VOLUNTARILY,
KNOWINGLY, INCONDITIONALLY AND IRREVOCABLY RELEASES, WAIVES AND FOREVER

 

Page 3



--------------------------------------------------------------------------------

DISCHARGES THE ADMINISTRATIVE AGENT OR ANY LENDER, TOGETHER WITH ITS
PREDECESSORS, SUCCESSORS, ASSIGNS, SUSIDIARIES, AFFILIATES, AGENTS, EMPLOYEES
AND ATTORNEYS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM: (X) ANY AND ALL
LIABILITIES, OBLIGATIONS, DUTIES, PROMISES OR INDEBTEDNESS OF ANY KIND OF THE
BORROWER, WHETHER KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THE SECOND AMENDMENT EFFECTIVE DATE
AND (Y) ALL CLAIMS, OFFSETS, CAUSES OF ACTION, SUITS OR DEFENSES OF ANY KIND
WHATSOEVER (IF ANY), WHICH THE BORROWER MIGHT OTHERWISE HAVE AGAINST THE
RELEASED PARTIES OR ANY OF THEM, WHETHER KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE SECOND
AMENDMENT EFFECTIVE DATE, IN EITHER CASE (X) OR (Y) IRRESPECTIVE OF WHETHER ANY
SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, OR ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THIS SECOND AMENDMENT, THE CREDIT AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS SECOND AMENDMENT, OR
ON ACCOUNT OF ANY CONDITION, ACT, OMISSION, EVENT, CONTRACT, LIABILITY ,
OBLIGATION, INDEBTEDNESS, CLAIM, CAUSE OF ACTION, DEFENSE, CIRCUMSTANCE OR
MATTER OF ANY KIND WHICH EXISTED, AROSE OR OCCURRED AT ANY TIME FROM THE
BEGINNING OF THE WORLD TO THE DATE THIS SECOND AMENDMENT BECOMES EFFECTIVE.

5.4 Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.

5.5 No Oral Agreement. THIS WRITTEN SECOND AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

5.6 Governing Law. THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed effective as of the date first written above.

 

BORROWER:   REX ENERGY IV, LLC   By:  

/s/ Benjamin W. Hulburt

  Name:   Benjamin W. Hulburt   Title:   Chief Executive Officer

 

Second Amendment

Signature Page - 1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   KEYBANK NATIONAL ASSOCIATION,   as Administrative Agent
and Lender   By:  

/s/ Kevin Hays

  Name:   Kevin Hays   Title:   Director

 

Second Amendment

Signature Page - 2